DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide any antecedent basis for the subject matter of claim 39. The specification does not disclose “ribbon/string pleating”. Additionally, the specification does not describe the subject matter of claim 54. There is no disclosure of the filter pack exhibiting less than 0.008grams/CFM in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites “wherein the filter pack exhibits less than 0.008 grams/CFM…”. It is unclear what this value refers to. What are the grams of that are being exhibited by the filter pack?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 – 35 and 39 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0107881 to Healey et al. (hereinafter referred to as Healey).
	In regard to claim 32, as shown in figure 4A, Healey discloses a filter pack (32) comprising filter media provided in a pleated configuration with alternating first and second pleat tips, and pleat faces extending between the alternating first and second 
	Thus, it would have been obvious to one of ordinary skill in the art to modify Healey to include an additional outer layer adjacent the second side of the first cover layer in order to provide multiple cover layers with each providing a different benefit. 
	In regard to claim 33, the pleated configuration in figure 4A includes all of the required structural limitations and can be considered to be arranged to that it resists deformation into a non-pleated configuration. 

	In regard to claim 35, as discussed in paragraph [0108], the pleated media can include a stabilizing strap that is bonded to a face of the media, which can be considered to form at least one pleat spacer. 
	In regard to claim 39, the pleated configuration can be considered to be held in place by “ribbon/string pleating”, as broadly recited in the claim.
	In regard to claim 40, waves of the filtration media (12 or 12B) arranged in a waved configuration extend in a direction parallel to the faces of the media and thus would be parallel to the direction of the first and second pleat tips in the pleated configuration of figure 4A. 
	In regard to claim 41, the filter media pack of Healey includes all of the required structural limitations and can be considered to have the recited air permeability. 
	In regard to claims 42 and 43, as discussed in paragraph [0075], the filtration media arranged in a waved configuration can have 2 to 6 waves per inch. 
	In regard to claim 44, the distance from the first pleat tip to the second pleat tip forms a pleat depth. The first fibrous outer layer extends over the entire face of the filter media. Thus, at least 20% of the pleat depth can be considered to comprise a fiber depth formed by the first fibrous outer layer. 
	In regard to claim 45, as shown in figures 1A and 1B, a second fibrous layer (14 or 16B) is arranged adjacent the second side of the filtration media layer (12 or 12B). 

	In regard to claim 47, the distance from the first pleat tip to the second pleat tip forms a pleat depth. Both the first fibrous outer layer and the second outer fiber layer extends over the entire surface area of the filter media. Thus, at least 20% of the pleat depth can be considered to comprise a fiber depth formed by the first fibrous outer layer, and at least 20% of the pleat depth can be considered to comprise a fiber depth formed by the second fibrous outer layer. 
	In regard to claim 48, as discussed in paragraph [0071], the outer layers in Healey can include binder fibers. Thus, the first fibrous outer layer within the fibrous depth comprises fiber bonded to each other, and the second fibrous outer layer within the fibrous depth comprises fiber bonded to each other.

	In regard to claim 50, as shown in figure 4A, the filter media provided in the pleated configuration is arranged in a panel configuration. 
	 
Claims 36 – 38, 51 – 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of US Patent Application Publication No. 2014/0144112 to Campbell et al. (hereinafter referred to as Campbell).
	Healey is discussed above in section 8. In regard to claims 36 – 38 and 51, Healey does not specifically disclose the filter media to be arranged in a closed loop or for a spacer to be an injected molded member. As discussed in paragraph [0102], the filter media of Healey can be used in various applications in a variety of shapes. Healey notes the filter media can be used as an engine intake filter. Healey also notes the filter media can be used in a cylindrical shape. Campbell disclose a cylindrical filter for an engine air intake, as shown in figure 1. Campbell includes a support (20) that is molded onto a pleated media. The support (20) includes a spacer arrangement (35) with members that extend into the folds of the pleated media. Thus, the spacer arrangement can be considered to include a comb member. As noted on page 40 lines 8 – 23 of the specification in the present application, the support in Campbell forms an injection molded member that holds the pleated configuration and is molded into the pleat faces of the media. 

	In regard to claim 52, the closed loop configuration of Campbell is a cylindrical configuration.
	In regard to claim 53, as discussed in paragraph [0134] of Campbell, the closed loop of the filter media can be connected using a weld seam. The weld inherently is formed between overlapping portions of the media construction, which is a multilayer media construction in the combination with Healey. 
	Further regard to claim 55, the closed loop construction in Campbell includes a first end and a second end. The open end (21) of the support can be considered to form a first end cap having a central aperture. The end piece (40) of the support (20) can be considered to form a closed end cap. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773